Citation Nr: 0421750	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-27 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to service connected right 
foot disability.  

2.  Entitlement to an increased (compensable) evaluation for 
a right foot disability.  


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from November 1995 to 
August 1997.  October 2002 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2002 rating decision by the 
RO that denied a compensable rating for a right foot 
disability.  In a rating action of March 2003 the RO denied 
secondary service connection for a left hip disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In regard to the issue of an increased (compensable) rating 
for a right foot disability, the Board notes that VA is 
required to specifically inform the claimant of the evidence 
needed to substantiate the claim, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).  The RO has not 
provided this notice with regard to the veteran's current 
claim for a compensable rating for a right foot disability.  
The veteran was sent a VCAA notice in September 2001, but 
this notice was in regard to a separate claim that has 
already been adjudicated.  Moreover, the September 2001 VCAA 
notice discussed an issue of service connection rather than 
that of an increased rating.  

In regard to the issue of service connection for a left hip 
disability, the Board notes that the veteran was afforded an 
orthopedic examination of his left hip on January 9, 2003.  
However, it appears that the examiner did not have access to 
the veteran's claims folder at the time of the examination.  
Moreover, it is noted that the examiner commented in his 
report that the veteran's claim for secondary service 
connection for a left hip disability was "the claimant's own 
notion" and that "no medical person had planted this notion 
in his head."  After this examination the physician 
essentially opined that there was no relationship between the 
veteran's service connected right foot disability and his 
left hip complaints.  However, the Board observes that, on 
January 13, 2003, a VA physician assessed the veteran as 
having probable trochanter bursitis compensating for opposite 
side plantar fasciitis.  

In view of the unavailability of the claims folder at the 
time of the January 2003 VA examination and the above 
conflict of medical opinions regarding the etiology of the 
veteran left hip complaints' the Board believes that the 
veteran should be afforded a further VA examination to 
determine the etiology of his left hip disability.  

This case is therefore REMANDED to the RO for the following 
actions: 

1.  The AMC or RO should provide the 
veteran with the specific notice required 
under the provisions of 38 U.S.C.A. 
§ 5103 (VCAA notice) with regard to the 
claims on appeal.

2.  The AMC or RO should afford the 
veteran an orthopedic examination to 
determine the etiology of any current 
left hip disorder.  The examiner should 
review the claims folder, and note such 
review in the examination report, or in 
an addendum to the examination report.  
After the examination and following a 
review of the claims folder, the examiner 
should express a medical opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
left hip disability diagnosed on the 
examination was either caused or 
aggravated by the veteran's service 
connected right foot disability.  

3.  The AMC or RO should then 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the AMC or RO should issue a 
supplemental statement of the case.  The 
case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




